Fourth Court of Appeals
                               San Antonio, Texas
                                  September 24, 2020

                                 No. 04-20-00141-CV

       Christopher MANGO, Kevin Warren Shannon, Marie Lopes, and All Occupants,
                                    Appellant

                                          v.

                                   Jan JARZABEK,
                                        Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2020CV00731
                     Honorable David J. Rodriguez, Judge Presiding


                                    ORDER

      The Appellee's Motion to Withdraw Counsel is hereby GRANTED.




                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court